             Case 3:19-cv-05711-EMC Document 32 Filed 12/20/19 Page 1 of 11




1
2
3
4                                UNITED STATES DISTRICT COURT
5                             NORTHERN DISTRICT OF CALIFORNIA
6
7
     ABANTE ROOTER AND PLUMBING,                           Case No. 3:19-cv-05711-EMC
8    INC., individually and on behalf of all others
9    similarly situated,
                                                           JOINT CASE MANAGEMENT
                            Plaintiff,                     STATEMENT
10
11   v.

12   TOTAL MERCHANT SERVICES, LLC, a
     Delaware limited liability company,
13
                            Defendant.
14
15
16          Plaintiff Abante Rooter and Plumbing, Inc. (“Plaintiff” or “Abante”) and Defendant

17   Total Merchant Services, LLC (“Defendant” or “Total Merchant”) (collectively Plaintiff and

18   Defendant are referred to as the “Parties”) jointly submit this Joint Case Management Statement

19   pursuant to the Standing Order for All Judges of the Northern District of California, Rule 26(f)

20   of the Federal Rules of Civil Procedure, and Civil Local Rule 16-9.

21
22   1. Jurisdiction & Service

23          No dispute exists regarding venue or personal jurisdiction over Defendant concerning
     Plaintiff’s individual claims. Defendant has asserted the affirmative defense of lack of
24
     personal jurisdiction concerning the alleged claims of non-California putative class members
25
     pursuant to Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco County,
26
     137 S. Ct. 1773 (2017). As can explained in briefing if necessary, Plaintiff denies that Brisol-
27
     Myers is applicable to this case. All parties have been served. Subject to the affirmative
28
                                            Page 1 of 11
                Case 3:19-cv-05711-EMC Document 32 Filed 12/20/19 Page 2 of 11




1    defenses of Defendant, this Court appears to have subject matter jurisdiction over Plaintiff’s
2    claim under the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”),
3    pursuant to 28 U.S.C. § 1331.
4
5    2. Facts

6            Plaintiff’s Position: The facts are straightforward. Abante received calls on cellular

7    telephones from or on behalf of Total Merchant marketing Total Merchant’s payment processing

8    services. Abante denies ever providing prior express consent to receive such calls. —In February

9    2017, Abante requested that the calls stop by providing, through counsel, details of the calls to

10   Total Merchant’s General Counsel, which included the phone numbers the calls were being made

11   from as well as the phone numbers that received the calls. Despite this, and notwithstanding the

12   General Counsel’s representations that Abante’s numbers were placed on a Do Not Call List,

13   Abante began receiving additional calls in November 2018. Abante received at least three

14   telemarketing calls regarding Total Merchant’s products or services in November 2018, one call

15   in March 2019, and one call in June 2019. Abante provided no prior express consent to receive

16   any of these calls. Additionally, Abante alleges that all such calls were placed using an automatic

17   telephone dialing system (“ATDS”).

18           Defendant’s Position: Defendant denies the material allegations set forth in Plaintiff’s

19   Complaint, including Plaintiff’s entitlement to damages, and disputes the contentions raised

20   therein. Among other denials and defenses, Defendant (1) denies making the alleged outbound

21   calls to Plaintiff, if any; (2) denies that any of the alleged outbound calls to Plaintiff, if any, were

22   made by a third-party on Defendant’s behalf; (3) asserts Plaintiff, either expressly, implicitly, or

23   by third parties, consented to telephonic communication with Defendant, if any; and (4) asserts
     telephonic communication between Plaintiff and Defendant, if any, was either initiated by
24
     Plaintiff, initiated by or on behalf of Defendant pursuant to Plaintiff’s consent, and/or not
25
     initiated by or on behalf of Defendant through the use of an automatic telephone dialing system
26
     (“ATDS”).
27
             Additionally, Defendant disputes that any basis exists to convert the existing action
28
                                              Page 2 of 11
              Case 3:19-cv-05711-EMC Document 32 Filed 12/20/19 Page 3 of 11




1    between Plaintiff and Defendant into a nationwide class action as, among other reasons,
2    Plaintiffs cannot establish the requirements of Federal Rule of Civil Procedure 23.
3
4    3. Legal Issues

5            Plaintiff’s Position

6            1. Whether the equipment allegedly used by Total Merchant or its agents to make the

7    alleged calls constitutes an ATDS under the TCPA.

8            2. Whether Total Merchant obtained prior express consent to make the alleged calls.

9            3. Whether Total Merchant honors stop calling requests and has policies and procedures

10   designed to process do not call requests;

11           4. Whether the proposed class can be certified as a class action in accordance with

12   Federal Rules of Civil Procedure 23.

13           5. To the extent Total Merchant did not make the calls itself, whether Total Merchant can

14   be held liable for the actions of its agents.

15
16           Defendant’s Position:

17           1. Whether Plaintiff has standing to assert the claims alleged in the Complaint,

18   including, but not limited to, whether Plaintiff suffered any concrete harm as a result of the

19   allegations set forth in the Complaint;

20           2. Whether Plaintiff consented and/or provided prior permission to receive the telephone

21   calls alleged in the Complaint;

22           3. Whether the telephone calls alleged in the Complaint were sent using an ATDS; and

23           4. Whether Defendant is directly and/or vicariously liable for the claims alleged in the
     Complaint.
24
25
     4. Motions
26
             Plaintiff’s Position
27
28
                                               Page 3 of 11
              Case 3:19-cv-05711-EMC Document 32 Filed 12/20/19 Page 4 of 11




1           Plaintiff anticipates moving for class certification following class discovery and
2    potentially moving for summary judgment in favor of itself and the class members. Discovery
3    motions may also be potentially necessary.
4
5           Defendant’s Position: After it has received sufficient discovery, Defendant anticipates

6    filing a motion for summary judgment regarding its lack of liability and reserves the right to file

7    other pretrial motions, including, but not limited to, discovery motions, motions in limine, and/or

8    Daubert motions.

9
10   5. Amendment of Pleadings

11          Plaintiff’s Position:

12          Discovery may reveal other entities or individuals personally involved in the making of

13   the calls so as to warrant their inclusion as additional defendants. Plaintiff also anticipates the

14   potential need to amend the class definition following appropriate class discovery regarding the

15   contours of the class. Plaintiff’s position is that a deadline for amending the pleadings should be

16   set at some point following completion of certain discovery regarding class related issues so as to

17   identify any additional culpable parties and to appropriately focus the class definition. A deadline

18   of 150 days following commencement of discovery regarding class related issues would suffice.

19          As to Defendant’s position, Plaintiff asserts that it did conduct a reasonable pre-suit

20   investigation. Naturally, not all information regarding the facts and circumstances surrounding

21   the allegations in the complaint can be obtained pre-suit and without formal discovery.

22
23          Defendant’s Position: Defendant proposes February 1, 2020 as a deadline for the
     amendment of pleadings. The Federal Rules of Civil Procedure require Plaintiff to conduct a
24
     reasonable investigation into the facts and circumstances surrounding the allegations and claims
25
     asserted in the Complaint. Part of this reasonable investigation should have included research
26
     regarding the telephone numbers that called Plaintiff’s redacted telephone number(s)—
27
     information presumably within Plaintiff’s possession, custody, or control. An additional five (5)
28
                                             Page 4 of 11
               Case 3:19-cv-05711-EMC Document 32 Filed 12/20/19 Page 5 of 11




1    months of discovery to accomplish this most basic investigation should not be condoned by the
2    Court.
3
4    6. Evidence Preservation.

5             The Parties certify that they have reviewed the ESI Guidelines. During the Rule 26(f)

6    conference, counsel for the Parties discussed the potential ESI implicated in this case. The

7    Parties confirm that any relevant ESI is being appropriately preserved. Should discovery

8    proceed, the Parties are committed to working together to reduce the costs of ESI.

9
     7. Disclosures
10
              The Parties will exchange initial disclosures on or before December 26, 2019.
11
12
     8. Discovery
13
              No discovery has been served thus far and the parties have not identified any discovery
14
     disputes. Plaintiff anticipates serving its first set of discovery requests prior to the Initial Case
15
     Management Conference.
16
              Pursuant to Fed. R. Civ. P. 26(f), the parties submit the following discovery plan:
17
              (1) Changes to disclosures. The parties do not expect that any changes will be made in
18
     form or requirement of the parties’ Rule 26(a) disclosures.
19
20            (2) Subjects on which discovery may be needed. Discovery will be needed on the

21   allegations asserted in the Complaint and the legal issues set forth above.

22            (3) Issues relating to disclosure or discovery of electronically stored information. If

23   certain discovery is to be produced in electronic form, the parties have agreed to meet and

24   confer, as necessary, to resolve any issues concerning electronic discovery as they arise.

25            (4) Issues relating to claims of privilege or of protection as trial-preparation
26   material. The parties will meet and confer as necessary to discuss this if the issue arises.
27            (5) Changes in limitations on discovery. The parties do not foresee changes that should
28
                                              Page 5 of 11
              Case 3:19-cv-05711-EMC Document 32 Filed 12/20/19 Page 6 of 11




1    be made in the limitations on discovery imposed under the Federal Rules of Civil Procedure or
2    the Civil Local Rules. If changes need to be made, the parties agree to meet and confer.
3           (6) Orders that should be entered by the court. The parties anticipate that a protective
4    order governing the treatment of confidential information will be required and will submit a
5    proposed order in the form of the Northern District’s model order.
6
7    9. Class Actions
8           The Parties propose conducting discovery and briefing class certification pursuant to the
9    schedule set forth below at Section 17.
10
11   10. Related Cases
12          The Parties are unaware of any pending cases related to this action. The Parties are
13   aware of the closed but related case styled Collins, et al. v. Total Merchant Services, Inc., et al.;
14   Case No. 3:17-cv-03806-CW (N.D. Cal.).
15
16   11. Relief
17          Plaintiff seeks statutory damages for Total Merchant’s alleged violations of the TCPA,
18   which provides $500 per call, which may be trebled to $1,500 per text message where the calls
19   were made wilfully without prior express consent. Damages will be calculated depending upon
20   the number of class members and the number of calls following discovery. Defendant disputes
21   liability and denies Plaintiff or the proposed nationwide classes are entitled to any relief
22   whatsoever, and instead, Defendant seeks recovery of its attorneys’ fees and costs from Plaintiff
23   for the defense of this action to the greatest extent permitted by applicable law.
24   12. Settlement and ADR
25          The Parties have complied with ADR L.R. 3-5. A Stipulation and [Proposed] Order
26   Selecting ADR Process has been filed with the Court. The Parties anticipate attending private,
27   non-binding mediation before a mutually agreeable mediator. No settlement discussions have
28
                                               Page 6 of 11
              Case 3:19-cv-05711-EMC Document 32 Filed 12/20/19 Page 7 of 11




1    occurred to date, although the Parties are open to discussing settlement informally at any
2    appropriate time.
3
4    13. Consent to Magistrate Judge For All Purposes

5           All Parties do not consent to have a magistrate judge conduct all further proceedings.

6
7    14. Other References

8           The parties agree that the case is not suitable for reference to binding arbitration, a special

9    master, or the Judicial Panel on Multidistrict Litigation.

10
11   15. Narrowing of Issues

12          The Parties agree, to the extent necessary, to explore facts that can be proven by

13   stipulation at the appropriate time.

14
15   16. Expedited Trial Procedure

16          The Parties do not believe that this case is suitable for an expedited trial.

17
18   17. Scheduling

19          The Parties propose the following case schedule. The Parties agree on all dates except for

20   the deadline to join other parties and to amend the pleadings.

21
22                       EVENT                                           DATE
      Deadline to join other parties and to amend       Plaintiff: May 11, 2020
23    the pleadings                                     Defendant: February 2, 2020
24
      Deadline to exchange Fed. R. Civ. P. 26(a)(2)     Plaintiff: September 21, 2020
25    expert witness disclosures                        Defendant: November 23, 2020

26    Deadline for Plaintiff to file motion for class   December 31, 2020
      certification
27
28    Deadline to complete discovery, including all     January 22, 2021
                                             Page 7 of 11
               Case 3:19-cv-05711-EMC Document 32 Filed 12/20/19 Page 8 of 11




      expert discovery
1
2
      Deadline for Defendant to file response to            February 12, 2021
3     motion for class certification
4
      Deadline for Plaintiff to file reply in support       February 26, 2021
5     of class certification

6     Deadline to file dispositive motions
7                                                           April 16, 2021

8     Deadline to file Daubert motions                      April 16, 2021
9     Deadline to file response to dispositive              May 17, 2021
10    motions
      Deadline to file reply in support of dispositive      May 31, 2021
11    motions
      Deadline to file all other pre-trial motions,         July 12, 2021
12    including Motions In Limine
13    Pre-trial conference                                  August 16, 2021

14    Trial                                                 September 2021
15   18. Trial
16            If this matter is certified as a class action, the Parties anticipate a jury trial of 3-5 days.
17
18   19. Disclosure of Non-party Interested Entities or Persons
19
              The Parties have filed the required Certification of Interested Entities or Persons.
20
21
     20. Professional Conduct
22
              All counsel have reviewed the Guidelines.
23
24   21. Other
25            The parties are not aware of any other matters at this time.
26
27   Dated: December 20, 2019              /s/ Patrick H. Peluso
                                           Counsel for Plaintiff
28
                                                Page 8 of 11
            Case 3:19-cv-05711-EMC Document 32 Filed 12/20/19 Page 9 of 11




                                Richard T. Drury (SBN: 163559)
1
                                Lozeau Drury LLP
2                               410 12th Street, Suite 250
                                Oakland, CA 94607
3                               Tel: 510-836-4200
                                Richard@lozeaudrury.com
4
5                               Steven L. Woodrow (pro hac vice)
                                Patrick H. Peluso (pro hac vice)
6                               Woodrow & Peluso, LLC
                                3900 East Mexico Ave., Suite 300
7
                                Denver, Colorado 90210
8                               Tel: 720-213-0675
                                swoodrow@woodrwopeluso.com
9                               ppeluso@woodrowpeluso.com
10
11
12   Dated: December 20, 2019   /s/ Lawren A. Zann
13                              Counsel for Defendant
                                Beth-Ann E. Krimsky (pro hac vice admission)
14                              Lawren A. Zann (pro hac vice admission)
                                GREENSPOON MARDER LLP
15                              200 East Broward Blvd., Suite 1800
16                              Fort Lauderdale, FL 33301
                                Tel: 954.527.2427
17                              Fax: 954.333.4027
                                beth-ann.krimsky@gmlaw.com
18                              lawren.zann@gmlaw.com
19
20
21
22
23
24
25
26
27
28
                                   Page 9 of 11
             Case 3:19-cv-05711-EMC Document 32 Filed 12/20/19 Page 10 of 11




1
2
                                  SIGNATURE CERTIFICATION
3
            Pursuant to Civil L.R. 5-1(i)(3) of the Electronic Case Filing Administrative Policies
4    and Procedures Manual, I hereby certify that the content of this document is acceptable to
5    counsel for Defendant and that I have obtained authorization to affix his or her electronic
     signature to this document.
6
7                                                 By:       s/ Patrick H. Peluso
                                                           Patrick H. Peluso
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           Page 10 of 11
            Case 3:19-cv-05711-EMC Document 32 Filed 12/20/19 Page 11 of 11




1
2                                   CERTIFICATE OF SERVICE
3           The undersigned hereby certifies that a true and correct copy of the above papers was
4    served upon counsel of record by filing such papers via the Court’s ECF system on December
5    20, 2019.
6
                                                 /s/ Patrick H. Peluso
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          Page 11 of 11
